department of the treasury internal_revenue_service washington d c tax exempt ano division apr uniform issue list legend taxpayer a company a amount plan x iray financial_institution a dear ttt response to your request dated as supplemented by correspondence dated in which you request a waiver of the 60-day rollover requirement contained in section a cx3 of the intema revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested a further represents that amount has not been used for any taxpayer a age represents that he received a distribution from plan x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by code sec_402 c was due to the distribution from plan x being taken without his knowledge or consent taxpayer other purpose ‘taxpayer a maintained an account balance in a defined contribution retirement_plan plan x through his employer company a taxpayer ahad met with his wife and their financial advisors about moving his retirement_funds from plan x to an individual_retirement_account cira with financial_institution a before any final_decision was made taxpayer a’s wife initiated a distribution from plan x taxpayer a’s wife requested and received rollover paperwork and signed taxpayer a’s name and supplied the necessary information to make a withdrawal from plan x without taxpayer a’s knowledge taxpayer a’s wile received a page country on taxpayer a distribution check totaling amount from plan x on she then deposited that check into the couple's joint account on while taxpayer a was out of the s tertee taxpayer a discovered the distribution taken by his wife on transferred amount from his personal account to ira y with financial_institution a taxpayer a's wife's mental condition is such that she is impaired and cannot make sound financial decisions and has a past history of making irrational decisions based on the facts and representations you request a ruling thet the intemal revenue service service waive the day rollover requirement contained in sec_402of the code with fespect to amount sec_402 of the code provides thet i any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distribute transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be inciudibla in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distribute received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan in this instance sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 c b of the code provides in relevant part 80-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other avants beyond the reasonable control of the indivicual subject_to such requirement occurred after december are eligible for the waiver under sec_402 3xb of the code that the secretary may waive the only distributions that sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by financial_institution inability to complete a rollover dus to death disability hospitalization incarceration restrictions imposed by foraign country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by a distribution from plan x being taken without taxpayer a's knowledge or consent pene’ therefore pursuant to sec_402 c b of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this ruling fetter to contribute amount less reqhired minimum distributions for years and into a rollover ira or other qualified_retirement_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code ' this ruling does not authorize the rollover of amounts that are required to be sec_401 a of the code distributed by no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code of regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be usad or cited as precedent ' i you wish to inquire about this ruling please contact identification_number at - please address all correspondence to se t ep ra‘t1 - sincerely yours crrldn_ a uairins carlton a watkins manager employee_plans technical group
